UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                              No. 98-60543
                            Summary Calendar

                            WILLIE MAE BYRD,

                                                    Plaintiff-Appellant,

                                 VERSUS

                 INTERNATIONAL PAPER COMPANY; ET AL,

                                                            Defendants,

                    INTERNATIONAL PAPER COMPANY,

                                                    Defendant-Appellee.



            Appeal from the United States District Court
              for the Southern District of Mississippi
                          (1:97-CV-307-GR)

                             June 11, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

       Appellant, Willie Mae Byrd, an employee of International Paper

Company, sued her employer in Mississippi state court asserting
numerous state law tort claims arising out of her employment.          She

also filed a claim with the Mississippi Worker’s Compensation

Commission contending that she suffered severe emotional distress

because of her employment.     The case was removed to federal court.

Byrd   makes   numerous   allegations   including    harassment   by   her


       1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
supervisors and co-employees because of her sex, management’s

failure to remedy that situation following her complaints about it,

the assignment of difficult work tasks, being suspended for having

left work due to illness and other similar state law claims.

Defendant moved for summary judgment contending that these state

law claims are preempted by the Labor Management Relations Act, 29

U.S.C. § 185(a), because all terms and conditions of employment at

the International Paper Company plant where Appellant was employed

are   governed    by   a   collective   bargaining   agreement   between

International Paper and The United Paper Workers International

Union of which Plaintiff is a member.        The collective bargaining

agreement provides a detailed dispute resolution procedure which

was not utilized by Plaintiff in this case.

      We have carefully reviewed the pleadings, the summary judgment

record, and the briefs of all parties and conclude, for the reasons

expressed by the district court in its opinion dated July 29, 1998,

that the district court correctly granted Defendant’s motion for

summary judgment dismissing Plaintiff’s claims.

      AFFIRMED.




                                    2